—Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered January 4, 1996, convicting defendant, after a nonjury trial, of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, and sentencing him, as a second violent felony offender, to concurrent terms of 9 to 18 years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Credibility issues concerning defendant’s justification defense were properly considered by the court as trier of fact and we see no reason to disturb its determinations. Concur — Sullivan, J. P., Tom, Mazzarelli, Rubin and Friedman, JJ.